Gilbert, J.
1. “Where an instrument in the form of and attested as a deed contains a clause that it is ‘to go into effect at the’ signer’s death, and where there is no other indication as to the intention of the signer, and the paper is duly delivered, it will be construed to be a deed postponing possession.” Collier v. Carter, 146 Ga. 476 (91 S. E. 551, 11 A. L. R. 1); Crawford v. Thomas, 150 Ga. 435 (104 S. E. 211).
2. The deed is unambiguous. It was the duty of the court and not of the jury to construe the instrument.
3. It is conceded that on the question of mental capacity the evidence was conflicting, and that the verdict was authorized.
4. The grounds of the motion for new trial complaining of certain remarks of the court when a recharge was requested by the jury, when considered in connection with the entire recharge, do not show error.
5. The verdict was supported by evidence, and the court did not err in refusing to grant a new trial.
Deeds, 18 C. J. p. 272, n. 94; p. 443, n. 19.
New Trial, 29 Cyc. p. 824, n. 41.
Trial, 38 Cyc. p. 955, n. 35; p. 1316, n. 35.
Wills, 40 Cyc. p. 1085, n. 43; p. 1086, n. 49; p. 1087, n. 51, 52.

Judgment affirmed.


All the Justices concur.

Wade E. Watson and J. B. Moore, for plaintiffs.
Q. E. Parker and Eighsmith & Eighsmith, for defendants.